                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION



IN RE: COOK MEDICAL, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                    MDL NO. 2440
______________________________________________________________________________

THIS DOCUMENT RELATES TO ALL CASES

                           MEMORANDUM OPINION AND ORDER

   I.       Introduction

         Pending before the court is Anderson Law Office’s (“ALO”) Motion to Partially Alter,

Amend, or Reconsider Judgment [ECF No. 740]. The Motion is DENIED.

   II.      Discussion

         Under Federal Rule of Civil Procedure 59(e), a party may move to alter or amend a

judgment no later than 28 days after the entry of that judgment. “Rule 59(e) does not itself provide

a standard under which a district court may grant a motion to alter or amend a judgment”; however,

the Fourth Circuit has “previously recognized that there are three grounds for amending an earlier

judgment: (1) to accommodate an intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error of law or prevent manifest injustice.”

Pacific Ins. Co. v. Am. Nat. Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (citing EEOC v.

Lockheed Martin Corp., Aero & Naval Sys., 116 F.3d 110, 112 (4th Cir. 1997); Hutchinson v.

Staton, 994 F.2d 1076, 1081 (4th Cir. 1993)). “Rule 59(e) motions may not be used . . . to raise

arguments which could have been raised prior to the issuance of the judgment, nor may they be
used to argue a case under a novel legal theory that the party had the ability to address in the first

instance.” Id. “In general ‘reconsideration of a judgment after its entry is an extraordinary remedy

which should be used sparingly.’” Id. “Mere disagreement does not support a Rule 59(e) motion.”

U.S. ex rel. Becker v. Westinghouse Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002)

(quoting Hutchinson v. Staton, 994 F.2d 1076, 1082 (4th Cir. 1993)).

       ALO has not directed the court to an intervening change in controlling law or new evidence

that was not available at the time of this court’s Allocation Order. Accordingly, the court must

review whether ALO has identified a “clear error of law” or “manifest injustice” in the Allocation

Order. ALO has proven neither.

       First, ALO’s Motion merely recites arguments ALO has already made to this court.

Specifically, ALO objects to this court’s percentage-of-the-fund approach to fee allocation. ALO,

however, has already raised this precise argument to the court in prior objections. Simply put,

Rule 59(e) does not provide an opportunity to “rehash[] arguments made prior to the judgment.”

Bowers v. Perry, No. 2:14-cv-27242, 2016 WL 3365485, at *1 (S.D. W. Va. June 26, 2016)

(Goodwin, J.).

       ALO also asserts that it is no longer fair and just for any waiver of appeal rights to be

enforced, but it has fallen far short of demonstrating that the appellate waiver results in a manifest

injustice. ALO agreed to waive its appellate rights of this court’s fee allocation and did so

knowingly and voluntarily. As this court has noted throughout this litigation, “a request for

attorney’s fees should not result in a second major litigation.” Hensley v. Eckerhart, 461 U.S. 424,

437 (1983). The appellate waiver set forth in this court’s Management Order avoids the potential

for such litigation. ALO’s knowing and express waiver of the right to appeal does not result in a

manifest injustice simply because ALO was unhappy with this court’s Allocation Order. ALO has



                                                  2
failed to meet its burden of demonstrating that this court should impose the “extraordinary remedy”

of amending its prior judgment.

   III.      Conclusion

          For the abovementioned reasons, the Motion to Partially Alter, Amend, or Reconsider

Judgment [ECF No. 740] is DENIED.

          The court DIRECTS the Clerk to file a copy of this order in 2:13-md-2440. It shall be the

responsibility of the parties to review and abide by all pretrial orders previously entered by the

court. The orders may be accessed through the CM/ECF system or the court’s website at

www.wvsd.uscourts.gov.

                                                      ENTER:         August 2, 2019




                                                  3
